IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1903
                              Filed March 22, 2017


KENNETH LEE DOSS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Jones County, Sean W.

McPartland, Judge.



      Kenneth Doss appeals the district court’s dismissal of his action for

postconviction relief. AFFIRMED.




      Thomas M. McIntee, Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Nicholas E. Siefert, Assistant

Attorney General, for appellee State.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2


BOWER, Judge.

       Kenneth Doss filed a pro se application for postconviction relief (PCR) on

December 31, 2013, in Warren County alleging the Iowa Department of

Corrections (IDOC) improperly forfeited his earned time. Before the case came

to trial, Doss was transferred several times, requiring him to refile the PCR

action. Doss requested the return of earned time and immediate release, but he

discharged his sentence August 12, 2015, before his PCR trial took place. The

district court, finding the matter to be moot, dismissed the application. Doss

appeals the district court’s finding.

       In general, postconviction claims are reviewed for the correction of errors

at law.    More v. State, 880 N.W.2d 487, 498 (Iowa 2016).              However,

constitutional claims are reviewed de novo. Perez v. State, 816 N.W.2d 354, 356

(Iowa 2012).

       Doss claims an exception to the mootness doctrine exists in this case

because it presents a question of great public importance.          See Homan v.

Branstad, 864 N.W.2d 321, 330 (Iowa 2015). Our supreme court has previously

considered similar due process issues and reached the merits of those cases.

See Reilly v. Iowa Dist. Ct., 783 N.W.2d 490, 493 (Iowa 2010); see also Dykstra

v. Iowa Dist. Ct., 783 N.W.2d 473, 476 (Iowa 2010). We find these cases have

resolved the question presented by Doss, and therefore, we affirm the district

court pursuant to Iowa Court Rule 21.26(1)(a), (c), (d), and (e).

       AFFIRMED.